                                   IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                            CHARLOTTE DIVISION
                                            3:16-CR-00263-RJC-DCK
                USA,                                      )
                                                          )
                                Plaintiff,                )
                                                          )
                    v.                                    )       ORDER
                                                          )
                JUAN MANUEL MONTOYA-CASTRO,               )
                                                          )
                                Defendant.                )
                                                          )

                          THIS MATTER is before the Court upon the Government’s Motion to

               Dismiss the Indictment and Unseal, (Doc. No. 5), without prejudice pursuant to

               Rule 48(a) of the Federal Rules of Criminal Procedure.

                          IT IS, THEREFORE, ORDERED that the Government’s motion, (Doc. No.

               5), is GRANTED and the Indictment, (Doc. No. 3), is DISMISSED without

               prejudice and this case is UNSEALED.


Signed: January 8, 2020
